— -Defendants appeal from a judgment in plaintiff’s favor in the sum of $1,250, and from an order denying their motion for a new trial. The action is to recover damages for personal injuries and injuries to property. On July 13, 1939, plaintiff was driving her automobile easterly on Austerlitz street in the village of Chatham. That street is intersected at right angles by Spring street. At the intersection plaintiff’s car collided with a truck owned by the corporate defendant and driven by the codefendant. That track was proceeding southerly on Spring street. Questions of fact only are involved as to the speed of the respective vehicles and the point where the collision actually occurred. Defendants’ principal argument for reversal is based on the contention that plaintiff was guilty of contributory negligence as a matter of law in failing to bring her car to a stop before she entered the intersection in accordance with the requirements of an ordinance adopted by the village. The trial judge in his charge instructing the jury held that the village had no authority to enact the ordinance in question and that consequently it was invalid and that plaintiff was not required to comply therewith. No exception was taken to the charge of the court. On this appeal the charge is the law of the case. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffeman, Sehenck and Poster, JJ.